                                                                                                   Reset Form

 1                                   UNITED STATES DISTRICT COURT
 2                                 NORTHERN DISTRICT OF CALIFORNIA
 3                                                   )
     Bioscience Advisors, Inc.,                                   4:21-cv-00866 -HSG
                                                     )   Case No: _______________
 4                                                   )
                                     Plaintiff(s),   )   APPLICATION FOR
 5                                                   )   ADMISSION OF ATTORNEY
             v.
                                                     )   PRO HAC VICE; ORDER
 6   U.S. SEC Comm., et al.,                         )   (CIVIL LOCAL RULE 11-3)
                                                     )
 7                                                   )
                                     Defendant(s).
                                                     )
 8
         I, Jonathan A. Collier                   , an active member in good standing of the bar of
 9    the State of Utah            , hereby respectfully apply for admission to practice pro hac vice in the
10   Northern District of California representing: Plaintiff Bioscience Advisors, Inc.          in the
                                                                Chad Pehrson
     above-entitled action. My local co-counsel in this case is __________________________________,     an
11   attorney who is a member of the bar of this Court in good standing and who maintains an office
12   within the State of California.
       MY ADDRESS OF RECORD:                               LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13
      Parr Brown Gee & Loveless                           4225 Executive Square, Suite 600, La Jolla,
14    101 S. 200 E., Ste 700, SLC, UT 84111               California 92037
       MY TELEPHONE # OF RECORD:                           LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    (801) 532-7840                                      (619) 371-5511
       MY EMAIL ADDRESS OF RECORD:                         LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    jcollier@parrbrown.com                              cpehrson@kba.law
        I am an active member in good standing of a United States Court or of the highest court of
17   another State or the District of Columbia, as indicated above; my bar number is: 17185        .
18       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
         I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: 06/24/21                                               Jonathan A. Collier
22                                                                               APPLICANT

23
                                     ORDER GRANTING APPLICATION
24                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Jonathan A. Collier                        is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.

28   Dated: 6/30/2021
                                                               UNITED STATES DISTRICT JUDGE October 2012

     PRO HAC VICE APPLICATION & ORDER
           CERTIFICATE OF GOOD STANDING


                                             *This document expires 60 days from the date of issuance*




Issued on 6/24/2021


To Whom it May Concern:


Re: CERTIFICATE OF GOOD STANDING for Jonathan A Collier


This is to certify that Jonathan A Collier, Utah State Bar No. 17185 was admitted to practice law in Utah
on 10/15/2019.

Jonathan A Collier is currently an ACTIVE member of the Utah State Bar in good standing. “Good
standing” is defined as a lawyer who is current in the payment of all Bar licensing fees, has met
mandatory continuing legal education requirements, if applicable, and is not disbarred, presently on
probation, suspended, or has not resigned with discipline pending, from the practice of law in this state.




__________________________
Elizabeth A. Wright
General Counsel
Utah State Bar




No.2021 -958619
verify by email at cogsrequest@utahbar.org
